DETAILED ACTION
This office action is a response to the amendment and arguments filed on December 23, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 11, filed December 23, 2021, with respect to the double patenting rejection of Claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 have been fully considered and are persuasive.  The double patenting rejection of Claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 has been withdrawn. 

Applicant’s arguments, see page 12-17, filed December 23, 2021, with respect to the rejection of Claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of Claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-13, 15, 17, 18, 20-25, 27-32, 44 and 46 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicant’s remarks and amendment filed on December 23, 2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely or in any reasonable combination reads on the claims as amended. 

The closest prior art found is as follows: Xu et al. (US 2020/0275484), Zhou et al. (US 2020/0145169), Park et al. (US 2021/0235496), Li et al. (US 2020/0275490), Myung et al. (US 2021/0392685), Hooli et al. (WO 2020/144402) and  Fehrenbach (WO 2020/201490).

Prior art reference Xu is directed to wireless device receives an uplink grant scheduling a transmission on a plurality of sub-bands of a physical uplink shared channel (PUSCH) of a cell. The plurality of sub-bands comprise a first sub-band and one or more other sub-bands. A determination is made that a first type listen-before-talk (LBT) indicates that the first sub-band of the plurality of sub-bands is clear. A determination is made that a second type LBT, performed immediately before the transmission on the first sub-band, indicates that each of the one or more other sub-bands of the plurality of sub-bands are clear. A transport block is transmitted on the plurality of sub-bands of the PUSCH, based on: the determination that the first type LBT Xu Abstract; Figure 17-27; Paragraph [0406-0577]).
Prior art reference Zhou is directed to a system and method for uplink transmission using multiple active resources. A base station may transmit, to a wireless device, a DCI format comprising a downlink BWP indicator, an uplink BWP indicator, a PDSCH resource allocation, and a PUCCH resource allocation for HARQ ACK transmission. The wireless device may select, from a plurality of uplink active BWPs of the cell, an uplink active BWP based on the uplink BWP indicator. The wireless device may transmit the HARQ ACK via the selected uplink active BWP. A UL dynamic grant scheduled transmission for an unlicensed band may increase a transmission delay and/or transmission failure, for example, based on at least a first LBT of a base station and/or a second LBT of a wireless device. A pre-configured grant may be used for NR-U. The pre-configured grant may be a such as configured grant in NR. The pre-configured grant may reduce (e.g., decrease) the quantity (e.g., number) of LBTs performed. Additionally, the pre-configured grant may reduce control signaling overhead. An uplink grant may be provided by RRC, for example, in a Type 1 configured grant. The uplink grant may be stored as a configured uplink grant. An uplink grant may be provided by PDCCH, for example, in a Type 2 configured grant (Zhou Abstract; Figure 24-40; Paragraph [0322-0326]).
Prior art reference Park is directed to a method and device for performing wireless communication in an unlicensed band, which receives information on allocating a radio resource in a system bandwidth made up of a plurality of subbands, receives information on a LBT (Listen Before Talk) failure region among the radio resource, and receives a downlink signal in Park Abstract; Figure 1-4, 9-15, 17 and 18; Paragraph [0103-0135 and 0226-0235]).
Prior art reference Li is directed to a method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT). a second device detects scheduling signaling transmitted by a first device, determines a Listen Before Talk (LBT) mechanism for channel contention configured by the first device, and a corresponding parameter; performs LBT, and transmits uplink data after the LBT is successfully performed. The LBT mechanism of the data transmission of the second device may be set through common control signaling for a group or all of second devices, and the second device determines the used LBT mechanism according to whether the common control signaling is received. The second device needs to report a capability of simultaneous transmission and reception on neighbor carriers to the first device, so that the first device properly schedules uplink transmission and downlink transmission of the second device according to the capability. According to the method provided by the present disclosure, the flexibility that the base station controls the LBT mechanism of the uplink transmission of the UE can be improved, the waste of uplink resources and downlink resources can be avoided, and coexistence with another device can be ensured (Li Abstract; Figure 6-8; Paragraph [0011, 0063 and 0085-0091]).
Prior art reference Myung is directed to a method by which a terminal transmits an uplink signal in an unlicensed band. The method receives, from a base station, channel occupancy information through a PDCCH and transmits the uplink signal to the base station through a configured grant uplink access (CUL) type physical uplink shared channel (PUSCH) on the basis of the channel occupancy information. The channel occupancy information indicates which sub-Myung Abstract; Figure 9 and 30-32’ Paragraph [0475-0579]).
Prior art reference Hooli is directed to a method involving receiving a physical resource configuration and/or an assigned resource indicator for transmitting the UL control signal, where the physical resource configuration indicates multiple resources in frequency domain. A resource is determined based on the received physical resource configuration and/or the assigned resource indicator. The determined resource for transmitting the UL control signal is adjusted based on an outcome of downlink (DL) listen before talk (LBT) performed prior to the transmission of the UL control signal, an outcome of UL LBT performed prior to the transmission of the UL control signal and time gap between the UL LBT and the transmission of the UL control signal (Hooli Abstract; Page 1, 2, 5, 6 and 19).
Prior art reference Fehrenbach is directed to an apparatus that is configured to perform an initial listen-before-talk (LBT) for a subband of a predefined wideband so as to determine non- occupied subbands on which a wideband communication is allowed during a certain transmission time (COT) from the predefined wideband. The main portion transmits and/or receives from a transceiver using the non-occupied subbands during the COT. The main portion is configured to perform the LBT for the occupied subbands so as to determine the initially occupied subbands being no longer occupied during the COT and in case the initial LBT indicts that the subbands are occupied. The main portion transmits and/or receives from the transceiver using no longer occupied subbands in addition to the initially non- occupied subbands (Fehrenbach Abstract Page [36-46]).


None of the references, taken alone or in any reasonable combination, teach the claims as amended and thus the claims are allowed over the prior art of record. 

The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414